902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Petitioner-Appellant,v.Terrie C. CHAVIS, Warden, Maryland House of Corrections;Attorney General of the State of Maryland,Respondents-Appellees.
No. 89-6750.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided April 20, 1990.Rehearing and Rehearing In Banc Denied May 21, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 88-3004-H)
William Christopher Brown, appellant pro se.
John Joseph Curran, Jr., Richard Bruce Rosenblatt, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Christopher Brown seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Brown v. Chavis, C/A No. 88-3004-H (D.Md. July 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.